           Case 2:19-cv-02181-JCM-NJK Document 14 Filed 04/20/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   RUTH QUIMBY,
                                                           Case No.: 2:19-cv-02181-JCM-NJK
 9             Plaintiff(s),
                                                                         ORDER
10   v.
                                                                     (Docket No. 13)
11   PINNACLE HEAVY HAUL, INC.,
12             Defendant(s).
13         Pending before the Court is the parties’ proposed discovery plan. Docket No. 13. The
14 presumptively reasonable discovery period is 180 days. Local Rule 26-1(b)(1). The parties seek
15 a discovery period of 359 days. See Docket No. 13 at 3. 1
16         The Court is sympathetic to the challenges of practicing law in the current environment.
17 When a specific showing has been made that established deadlines cannot be met in a particular
18 case (e.g., because out-of-state depositions cannot move forward with travel or other restrictions),
19 the Court has found good cause for extension. The instant request, however, merely states that the
20 parties seek special scheduling because of the facts of the case and “[d]ue to the current COVID-
21 19 crisis and [] the limited ability to take depositions and obtain discovery.” Id. at 2–3, 5. The
22 Court finds that the facts of the case do not constitute a need for special scheduling. While the
23 current pandemic certainly may constitute such need, the parties must make a specific statement.
24         Accordingly, the proposed discovery plan is DENIED without prejudice. Docket No. 13.
25 An amended discovery plan must be filed by April 22, 2020. The parties must use the correct date
26
           1
             The discovery period is measured from the date of the first answer or other appearance
27 by a defendant. Local Rule 26-1(b)(1). Defendants filed their answer in the state case before it
   was removed to federal court. See Docket No. 6-1. Thus, the discovery cut-off is measured from
28 the date of removal.

                                                    1
          Case 2:19-cv-02181-JCM-NJK Document 14 Filed 04/20/20 Page 2 of 2




 1 from which to measure discovery deadlines. To the extent special scheduling review is sought
 2 therein, a specific showing must be made as to why the presumptively reasonable deadlines should
 3 not apply based on the particular circumstances of this case. Otherwise, the parties must include
 4 the default deadlines, properly calculated from the date of the first answer or appearance by a
 5 Defendant.
 6         IT IS SO ORDERED.
 7         Dated: April 20, 2020
 8                                                            ______________________________
                                                              Nancy J. Koppe
 9                                                            United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
